Citation Nr: 1454516	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  10-13 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a respiratory infection, to include an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

U. Ifon, Associate Counsel

INTRODUCTION

The Veteran had active duty for training from August 1999 to December 1999 and had active duty from December 2003 to February 2005.  He also had additional intermittent periods of National Guard service.

This appeal to the Board of Veterans' Appeals (Board) is from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In May 2011, this matter came before the Board and was remanded for additional evidentiary development.  In December 2013, the Board denied the claim.  In September 2014, pursuant to a Joint Motion, the U.S. Court of Appeals for Veterans Claims ("Court") remanded the December 2013 Board decision.  The matter is once again before the Board for appellate review.

Based on the medical evidence of record, the Board has recharacterized the issue of entitlement to service connection more broadly to include entitlement to service connection for a respiratory disorder, to include an undiagnosed illness, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran testified at a hearing before the undersigned Veterans Law Judge in September 2010.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Additional evidentiary development is required before the claim can be properly adjudicated.

Available service treatment records (STRs) from the Veteran's period of active service show that in January 2005 post-deployment assessments, he reported exposure to smoke from burning trash or feces, and sand/dust while serving in Iraq.  It was noted on one assessment that he was a smoker of 5-10 cigarettes a day.  Records from November 2003 include a history of an episode of bronchitis for which he was prescribed an inhaler.  In September 2004, he was diagnosed with a viral myocardial infarction.

The evidence of record shows the Veteran complained of and received private and VA treatment for asthma since December 2005.  After a January 2006 pulmonary function test, he was diagnosed with combined obstructive and restrictive disease.  He subsequently also diagnosed with asthma.  

An examination has not been provided to determine whether the Veteran has an undiagnosed illness related to his service in the Gulf War.  As such, one should be provided on remand.  It is noted that the prior decision was entered following several attempts to have the appellant's assistance in developing his claim.  This included seeking examinations for which he failed to report.

Inasmuch as the case is being remanded for additional adjudication, any relevant outstanding VA treatment records should be associated with the record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran to identify any pertinent private or VA treatment records that might be outstanding and associate them with the claims file.  Follow proper notification procedures if the records are unobtainable.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any undiagnosed illness or respiratory infection.  The examiner must review the Veteran's claims file and electronic records and the examination report must indicate that such records were reviewed.

After reviewing the record, the examiner should respond to the following:

(a)  Indicate whether there are objective indications of an undiagnosed illness or medically unexplained chronic multisymptom illness manifested by signs or symptoms involving the respiratory system (upper or lower).

(b)  For any such manifestations attributed to a known diagnosis, the examiner should indicate whether it is at least as likely as not (a 50 percent probability or greater) that the diagnosed illness had its onset in service, or is otherwise related to a disease, injury, or other occurrence or exposure in service.

(c)  Consider the Veteran's contentions of exposure to smoke from burning trash or feces, and sand/dust while serving in Iraq; history of smoking; and in-service diagnoses of bronchitis and viral myocardial infarction.

(d)  If the Veteran fails to report for the examination, still offer an opinion based on a review of the evidence of record.

If the examiner cannot respond without resorting to speculation, the examiner should explain why a response would be speculative.

3.  Readjudicate the issue on appeal.  If the benefit sought remains denied, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



